443 F.2d 1181
Lawrence HALL et al., Plaintiffs-Appellants,v.ST. HELENA PARISH SCHOOL BOARD et al., Defendants-Appellees.James WILLIAMS, Jr., et al., Plaintiffs-Appellants,v.IBERVILLE PARISH SCHOOL BOARD et al., Defendants-Appellees.Yvonne Marie BOYD et al., Plaintiffs-Appellants,v.POINTE COUPEE PARISH SCHOOL BOARD et al., Defendants-Appellees.Terry Lynn DUNN et al., Plaintiffs-Appellants,v.LIVINGSTON PARISH SCHOOL BOARD et al., Defendants-Appellees.Donald Jerome THOMAS et al., Plaintiffs-Appellants,v.WEST BATON ROUGE PARISH SCHOOL BOARD et al., Defendants-Appellees.Welton J. CHARLES et al., Plaintiffs-Appellants,v.ASCENSION PARISH SCHOOL BOARD et al., Defendants-Appellees.
No. 71-2101.
United States Court of Appeals, Fifth Circuit.
June 14, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Judge.
A. P. Tureaud, A. M. Trudeau, Jr., New Orleans, La., William R. Traub, Duane, Morris & Heckscher, Philadelphia, Pa., Jack Greenberg, James M. Nabrit, III, Norman J. Chachkin, New York City, for plaintiffs-appellants.
Leonard Yokum, Dist. Atty., Amite, La., Frank Allen, New Orleans, La., Samuel C. Cashio, Dist. Atty., Plaquemine, La., Jack P. F. Gremillion, Atty. Gen., Baton Rouge, La., John F. Ward, Jr., Murphy W. Bell, Baton Rouge, La., for defendants-appellees.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
The motion to consolidate the appeals in the within matter is granted for the purpose only of these appeals from a single judgment of the district court.


2
The judgment of the district court is vacated and the causes are remanded with direction that the defendant school boards be required to file semi-annual reports similar to those required in United States v. Hinds County School Board, 5 Cir., 1970, 433 F.2d 611, 618-619. This remand order in no way affects the appeal in Dunn et al. v. Livingston Parish School Board et al., 430 F.2d 1261, in which a Rule 33 conference is scheduled.


3
The request for attorney's fees is denied.


4
Vacated and remanded with direction.